Title: Presidential Proclamation, [7 February] 1812
From: Madison, James
To: 


[7 February 1812]
Whereas information has been received, that a number of individuals, who have deserted from the army of the United States, have become sensible of their Offence, and are desirous of returning to their duty.

A full pardon is hereby granted & proclaimed, to each and all such individuals as shall, within four months from the date hereof, surrender themselves to the Commanding Officer of any military Post within the United States or the territories thereof.
In testimony whereof I have caused the seal of the United States to be affixed to these presents and signed the same with my hand.
Done at the City of Washington the 7th. day of February in the year of our Lord, one thousand eight hundred and twelve, and of the Independence of the United States the thirty sixth.
By the President
James Madison
Jas Monroe
